Case 1:04-cr-00385-LMB Document 511 Filed 07/22/20 Page 1 of 3 PageID# 3309



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

 UNITED STATES OF AMERICA                      )
                                               )
              v.                               )
                                               )        CRIMINAL NO. 1:04-cr-385
 ALI AL-TIMIMI,                                )
                                               )
              Defendant.                       )

             Government’s Second Proffer to Supplement the Record as to the
                Defendant’s Emergency Motion for Bail Pending Appeal

       In light of new factual developments, the government makes the following proffer to the

Court and to defense counsel:

          On July 22, 2020, the undersigned learned from counsel at the Bureau of Prisons that
           another staff member who works at the Federal Correctional Institution at FCC
           Florence has tested positive for COVID-19.

          The staffer in question was last present at FCC Florence on July 17, 2020.

          The staff member works at FCI Florence, which, while within the FCC Florence
           complex, is separate from the ADX facility where the defendant is housed.

          There are now three staff members at FCI Florence who have tested positive for
           COVID-19.
Case 1:04-cr-00385-LMB Document 511 Filed 07/22/20 Page 2 of 3 PageID# 3310




                                     Respectfully submitted,

                                     G. Zachary Terwilliger
                                     United States Attorney


                               By:                      /s/
                                     Daniel T. Young
                                     John T. Gibbs
                                     Gordon D. Kromberg
                                     Assistant United States Attorneys
                                     United States Attorney’s Office
                                     2100 Jamieson Avenue
                                     Alexandria, Virginia 22314
                                     Office: (703) 299-3700
                                     Fax:     (703) 299-3980
                                     Email: daniel.young@usdoj.gov
                                              john.gibbs@usdoj.gov
                                              gordon.kromberg@usdoj.gov




                                      2
Case 1:04-cr-00385-LMB Document 511 Filed 07/22/20 Page 3 of 3 PageID# 3311



                                      Certificate of Service

       I certify that July 22, 2020, I electronically filed a copy of the foregoing with the Clerk of

the Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

counsel of record.




                                          By:                        /s/
                                                Daniel T. Young
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                2100 Jamieson Avenue
                                                Alexandria, Virginia 22314
                                                Office: (703) 299-3700
                                                Fax:     (703) 299-3980
                                                Email: daniel.young@usdoj.gov




                                                 3
